DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al, US 2014/0027720 (listed in IDS filed on 02/28/2022 and corresponding to US 8,895,970).
In re Claim 1, Kim discloses a  test element group (TEG) test key of an array substrate Fig. 15), comprising a glass substrate 10, a multi-buffer layer 11, an active layer 211, a gate insulating layer 13, a gate electrode layer 214, 215), an interlayer insulating layer 16, a source and drain electrode layer (227a, 227b), and an organic planarization layer 18 stacked in sequence; wherein the TEG test key of the array substrate is defined with two test zones (TEG1, TEG3) and a connecting zone CZ (Fig. A) disposed between the two test zones (TEG1, TEG3); each test zone (TEG1, TEG3) has a groove (H1, H2, H3, H4, H5, H6, H7, H10, H11) (Figs. 7-15) penetrating through the organic planarization layer 18, the source and drain electrode layer CZ and is electrically connected to the source and drain electrode layer (227a, 227b) in the connecting zone CZ (Figs. 1-15 and A; [0058 -0130]).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Kim’s Fig. 15 annotated to show the details cited

In re Claim 4, Kim discloses the TEG test key of the array substrate according to claim 1, wherein a width of the connecting zone CZ is less than widths of the test zones (TEG1, TEG3) (Fig. A).
In re Claim 8, Kim discloses the TEG test key of the array substrate according to claim 1, wherein a material for the gate insulating layer 13 comprises SiOx ([0067]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above.
In re Leshin, 125 USPQ 416 (See MPEP2144.07).

Allowable Subject Matter
Claims 2-3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 2: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 2 as: “a plurality of first through-holes penetrating through the interlayer insulating layer”, in combination with limitations of Claim 1 on which it depends.
Claim 3 is objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.

In re Claim 3: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 3 as: “second through-holes penetrating through the organic planarization layer at overlapped positions”, in combination with limitations of Claim 1 on which it depends.
Claims 5-7 are objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
In re Claim 5: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 5 as: “the multi-buffer layer comprises: a light-shielding layer disposed opposite to the active layer; a first buffer layer disposed on the light-shielding layer and totally covering the light-shielding layer; and a second buffer layer disposed on the first buffer layer”, in combination with limitations of Claim 1 on which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893